Citation Nr: 1516988	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-07 088	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to July 1976.  The Veteran died in December 1995; the appellant is his widow.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a decision in December 2010 of the Department of Veterans Affairs (VA) pension management center located at the Regional Office (RO) in Milwaukee, Wisconsin.  

That decision noted that the appellant's claim for Dependency and Indemnity Compensation could not be continued because the necessary evidence to recognize the appellant as the surviving spouse of the Veteran was not received.  Following that determination, in a February 2013 administrative decision, the Nashville, Tennessee RO determined that the appellant was the Veteran's valid spouse, and the appellant's notice of disagreement with the December 2010 decision was addressed in a February 2013 statement of the case.  

The reopened issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a February 2000 decision, the Board determined that the appellant was not entitled to service connection for the cause of the Veteran's death.  In a November 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  The appellant did not appeal that decision.
 
2.  The evidence associated with the claims file since the November 2008 decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The November 2008 RO decision, which denied the appellant's application to reopen a claim of service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  An appealed RO decision is subsumed by a Board decision.  See 38 C.F.R. § 20.1104 (2014).  Board decisions are final when date stamped and mailed.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).  

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant's original claim for entitlement to service connection for cause of death disability was ultimately denied in a February 2000 Board decision because the evidence of record did not demonstrate a link between the Veteran's death and service.  In April 2008, the appellant petitioned to reopen the claim.  In a November 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  The appellant did not appeal the decision.  The November 2008 RO decision, which denied the appellant's application to reopen a claim of service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

In September 2010, the appellant again submitted a petition to reopen a claim of service connection for the cause of the Veteran's death.  The RO has again denied the petition to reopen the claim.

Since the November 2008 RO decision, the evidence added to the Veteran's claims file includes a document received in October 2010 which discusses a study which found that Marine Vietnam veterans had statistically significant excesses of death due to pancreatic cancers.  Also added to the claims file are statements in which the appellant asserted that her husband's pancreatic cancer was related to diabetes mellitus, type II, a disease which is presumed as due to service for veterans who served in Vietnam, as the Veteran is shown to have done.

This evidence is new as it was submitted after the November 2008 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim, namely whether a disability due to service may have been the primary or contributory cause of the Veteran's death.  38 C.F.R. § 3.156(a).  Thus, the claim of service connection for cause of death is reopened.  38 U.S.C.A. § 5108.  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of service connection for the Veteran's cause of death is reopened and, to this extent only, the appeal is granted.



REMAND

The claims file includes the Veteran's certificate of death, which shows that he died in December 1995 and which listed the immediate cause of death as metastatic pancreatic cancer.  No underlying causes or contributing causes of death are noted.  

The Veteran was not service connected for pancreatic cancer during his lifetime.  Service connection was in effect for right knee total arthroplasty, left knee degenerative joint disease and dyshidrotic eczema of the feet.

The primary cause of the Veteran's death, pancreatic cancer, is clear from the evidence.  One question remaining is whether the Veteran's pancreatic cancer was ultimately related to the Veteran's service.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not solely require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Amongst the appellant's contentions is that the Veteran's diabetes mellitus, type II caused him to develop pancreatic cancer.  The Veteran's service treatment records demonstrate that he served in the Republic of Vietnam during the Vietnam War Era and that he carried a diagnosis of diabetes mellitus, type II.  The Veteran's diabetes mellitus, type II is presumed to have been due to service as a disease associated with presumed exposure to herbicides such as Agent Orange.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Further, the Veteran is also shown to have served in Camp Lejeune in 1972.  VA has acknowledged that there was contamination of the ground water at Camp Lejeune from 1957-1987, specifically, that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), and perchloroethylene (PCE) which have been shown to be associated with certain diseases.  While some diseases have been identified as having limited evidence of association with exposure to that contaminated water, in a June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," the National Academy of Sciences National Research Council found that there was inadequate or insufficient evidence to determine whether there was an association between the contamination pancreatic cancer.  See, e.g., VA Training Letter 11-03 (revised Nov. 29, 2011).

Additionally, the appellant has asserted that the Veteran's service-connected disabilities were a contributory cause of his death or alternatively that the use of the prescription drug ketoconazole for his service-connected eczema led to liver dysfunction which contributed to the Veteran's death.

The Board finds plausible that one or a combination of the risk factors described above resulted in the development of pancreatic cancer or otherwise contributed to the cause of the Veteran's death.  However, such a determination must be made by a medical expert as it is outside the Board's expertise.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a) (West 2014); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Thus, a medical opinion should be provided in order to determine whether there is a relationship between the Veteran's death and his service under any of these theories.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain a medical opinion pertaining to the Veteran's cause of death from a VA oncologist (as well as any other expert necessary to answer the questions).  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the medical opinion.  Each question below must be addressed in full by the examiner.

The physician is asked to review all evidence of record and to provide an opinion as to: 

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to or aggravated by diabetes mellitus, type II.

b)  Whether it is at least as like as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II was a contributory cause of the Veteran's death.

c)  Whether it is at least as like as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to presumed exposure to herbicides, to include Agent Orange.

d)  Whether it is at least as like as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to or aggravated a service-connected disability, including right knee replacement, degenerative arthritis of the left knee, or dyshidrotic eczema of both feet.

e)  Whether it is at least as like as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to or aggravated by treatment received for service-connected disability, including a right knee replacement, degenerative arthritis of the left knee, or dyshidrotic eczema of both feet, to include liver dysfunction following the use of ketoconazole.

f)  Whether it is at least as like as not (50 percent or greater probability) that the Veteran's treatment received for service-connected disability, including for a right knee replacement, degenerative arthritis of the left knee, or dyshidrotic eczema of both feet, was a contributory cause of the Veteran's death.

g)  Whether it is at least as like as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to exposure to chemicals in the water of Camp Lejeune.

i)  Whether it is at least as like as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to any combination of the above.

The physician is reminded that the term principal cause of death means the primary cause of death that singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

The term contributory cause of death means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death. 

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  Each question above must be separately and comprehensively addressed.

If any part of the requested opinion cannot be rendered without resorting to speculation, it must be stated whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the medical professional (i.e. additional facts are required, or the medical professional does not have the needed knowledge or training).

2.  After the development requested above has been completed to the extent possible, the RO should review the opinion report to ensure that it is responsive to the remand directive and that each question above is addressed thoroughly.  If it does not comply with remand directives, corrective action should be taken. 

3.  Finally, readjudicate the reopened claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


